People v Locust (2016 NY Slip Op 08943)





People v Locust


2016 NY Slip Op 08943


Decided on December 29, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 29, 2016

Acosta, J.P., Renwick, Andrias, Saxe, Gische, JJ.


2557 1142/13

[*1]The People of the State of New York, Respondent,
vDouglas Locust, Defendant-Appellant.


Richard M. Greenberg, Office of the Appellate Division, New York (Katherine Kulkarni of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Sabrina Margret Beirer of counsel), for respondent.

Judgment, Supreme Court, New York County (Maxwell Wiley, J.), rendered February 19, 2014, convicting defendant, upon his plea of guilty, of attempted burglary in the second degree and burglary in the third degree, and sentencing him to an aggregate term of 6½ years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence on the attempted burglary conviction to a term of four years, with five years' postrelease supervision, and otherwise affirmed.
We find the sentence excessive to the extent indicated.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 29, 2016
CLERK